Citation Nr: 1740060	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to September 1964.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a January 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  See 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is etiologically related to service.  

2.  The Veteran's tinnitus is etiologically related to service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has met the criteria for entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The Veteran has met the criteria for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

The Veteran generally contends that his current disabilities of PTSD and tinnitus are etiologically related to service.  Specifically, the Veteran contends that: (1) he was exposed to various stressors during his military police duties, which caused his PTSD; and (2) the training for these military police duties involved weapons qualifications, which exposed him to noise and caused his tinnitus.  See January 2017 Hearing Transcript.  For the reasons discussed below, the Board finds that the Veteran's PTSD and tinnitus are etiologically related to service.  As such, service connection is warranted for both disabilities.  

Preliminarily, the Board notes that there is a discrepancy regarding the Veteran's in-service duties.  The Veteran contended that he was only a clerk typist for around three months, before being assigned to military police duties; however, the Veteran's DD-214 only lists duties as a clerk typist.  See January 2017 Hearing Transcript; DD-214.  However, as there is no reason to doubt the credibility of the Veteran's longitudinally consistent statements and there is a June 1963 service treatment record listing the Veteran as military police and clerk, the Board resolves reasonable doubt in the Veteran's favor to find that he participated in military police duties.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).    

PTSD

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  See 38 C.F.R. § 3.304(f).

First, the Veteran has a current diagnosis of PTSD.  See April 2014 mental health treatment note from Houston VAMC.  Second, as discussed above, the Board resolved reasonable doubt in the Veteran's favor to find that he participated in military police duties.  The Veteran's contended stressors (details omitted to avoid retraumatization) are consistent with the circumstances of military police duties.  Thus, the crux of the Veteran's claim is whether his PTSD was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his in-service stressors (nexus).  

There is a nexus, established by competent medical evidence, between the Veteran's PTSD and his in-service stressors.  Specifically, the Veteran's symptoms included, but were not limited to, intrusive thoughts in daytime and nighttime pertaining directly to the in-service stressors.  See Undated Letter by SI (abbreviated for the Veteran's privacy), received in December 2011; June 2012 Letter by DY (abbreviated for privacy).  As such, the Board finds that the Veteran's PTSD is etiologically related to his service and that service connection is warranted. 

Tinnitus

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Board finds that the Veteran has a current disability of tinnitus.  See February 2016 private audiological evaluation; credible lay testimony from the January 2017 hearing; See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Second, the Veteran has established an in-service event or injury of noise exposure from weapons during military police duties.  See January 2017 Hearing Transcript; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Thus, the crux of the Veteran's claim is whether his tinnitus was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his in-service noise exposure (nexus).  

Although the only nexus opinion of record is the Veteran's, the Board highlights that the Veteran is competent to opine regarding the onset of tinnitus, as this disability is lay-observable.  Id.  As such, the Board defers to the Veteran's credible testimony that his tinnitus began in service during pistol firing.  Id.  As such, the Board finds that the Veteran's tinnitus is etiologically related to his service and that service connection is warranted. 


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's August 1964 separation examination did not indicate bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the Veteran submitted a February 2016 private, audiological evaluation with findings of hearing loss for VA purposes in the right ear only.  Id.  Although this private evaluation provides evidence of a current disability for VA purposes in the Veteran's right ear only, the medical evidence currently of record is insufficient to decide whether the Veteran's contended, in-service noise exposure is etiologically related to his current disability of right ear hearing loss (nexus).  Specifically, this private evaluation is the only post-separation audiological examination of record and it lacks a nexus opinion.  The February 2016 private examination is also inadequate because speech discrimination was not based on the Maryland CNC.  See 38 C.F.R. § 4.85.  Further, the Veteran has never been afforded a VA audiological examination.  Despite the Veteran's opinion that a positive nexus exists, he does not have the medical background necessary to competently opine regarding etiology because it is not lay-observable.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  As the current record contains no competent nexus opinion and no evidence of left ear hearing loss for VA purposes, further development is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule an audiological examination to assess: 

(a)  whether the Veteran has hearing loss bilaterally or only in the right ear; 

(b)  whether the Veteran's right ear hearing loss (or bilateral hearing loss, if found upon examination) was at least as likely as not (50 percent probability or greater) caused by any in-service event or injury, including his contended noise exposure; and

(c)  whether the Veteran's right ear hearing loss (or bilateral hearing loss, if found upon examination) was at least as likely as not (50 percent probability or greater) aggravated beyond natural progression by any in-service event or injury, including his contended noise exposure.

The examiner is advised that the Board has already resolved reasonable doubt in the Veteran's favor to find that he participated in military police duties.

A rationale should be provided for any opinion given.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


